Citation Nr: 1333438	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-42 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a nervous condition, characterized as dependent personality, other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin condition and, if so, whether service connection for a skin disorder, to include as due to herbicide exposure, is warranted.

3.  Entitlement to service connection for residuals of a skull fracture.

4.  Entitlement to service connection for residuals of removal of ribs.

5.  Entitlement to service connection for rupture of diaphragm with herniation.

6.  Entitlement to service connection for hemorrhoids, to include as due to herbicide exposure.

7.  Entitlement to service connection for lumbar myositis.

8.  Entitlement to service connection for degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As relevant to the Veteran's application to reopen a claim for service connection for a nervous condition, the Board notes that a June 1994 rating decision initially denied service connection for a nervous condition, and a November 1994 rating decision denied service connection for PTSD.  In June 2006, the Veteran again filed a claim for service connection for PTSD and a February 2008 rating decision denied service connection for such disorder.  Thereafter, in February 2008, March 2008, and August 2008 statements, the Veteran again claimed service connection for PTSD.  Additionally, in a June 2008 statement, he claimed service connection for a nervous condition and described symptoms of nervousness, anxiousness, insomnia, irritability, anger, and confusion.

In the December 2008 rating decision, the RO reopened the Veteran's claim for service connection for a nervous condition, which was characterized as dependent personality, and denied the claim on the merits.  In this regard, the RO noted that such claim had been previously denied in a June 1994 rating decision on the basis that there was no evidence to show incurrence or aggravation of a nervous disorder during active duty.  The RO reopened the claim on the basis that evidence received since such decision revealed diagnoses of substance use disorder/alcohol abuse and dependent personality.  However, the RO determined that service connection was not warranted for such disorders as primary alcohol abuse is considered willful misconduct and a personality disorder is considered a congenital or developmental defect and, therefore, such disorders are not subject to service connection.  The December 2008 rating decision also determined that the Veteran's claim for service connection for PTSD was reopened and denied the issue on the merits.    

The Veteran was advised of the rating decision in December 2008; however, in his December 2008 notice of disagreement, he indicated that he was only appealing the issue of "s/c dependent personality."  Such document does not address PTSD.  Therefore, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD is not properly before the Board and, consequently, the issue pertaining to the Veteran's application to reopen a claim for service connection has been characterized as shown on the first page of this decision. 

The Board notes that, subsequent to the issuance of the October 2009 statement of the case, the Veteran submitted additional evidence that was received in September 2012 and, in his May 2013 Appellant's Brief, the Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of the additional evidence.   38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The documents received in September 2012 include statements and evidence referring to PTSD and a request for service connection for such disorder.  As indicated previously, the Veteran's claim for service connection for PTSD has been previously denied, to include most recently in the December 2008 rating decision.  Therefore, the Board finds that the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The reopened claim of entitlement to service connection for a skin disorder as well as the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in June 1994, the RO denied the Veteran's claim of entitlement to service connection for a skin condition.

2.  Evidence added to the record since the final June 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin condition.



CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a skin condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that he has a skin disorder that is directly related to his military service, to include as due to his herbicide exposure.  In this regard, the record reflects that he had active military service in Vietnam from March 1969 to March 1970 and, therefore, exposure to herbicides is presumed.  

By way of history, the Veteran submitted a claim in December 1993 in which he alleged that he had a skin rash that developed in approximately 1984.  In a June 1994 rating decision, the RO denied service connection for a skin condition either as directly due to service or as secondary to Agent Orange exposure.  At the time of the decision, the RO considered the Veteran's service treatment and personnel records; a September 1992 medical certificate by R.A.H., M.D.; and a September 1993 Agent Orange Protocol examination report.  The medical evidence at such time showed findings of insect bites and furunculosis in the face, neck, and chest.

The RO noted that the Veteran's military medical records were negative for any evidence of "skin rashes."  It was further observed that the September 1993 examination revealed skin furunculosis in the face, neck, and chest; however, as such is not a disability that is recognized to be associated with Agent Orange exposure, the RO denied the Veteran's claim for a skin condition, which was characterized as furunculosis of the skin.

In June 1994, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a skin condition was received within one year of the issuance of such decision.  Therefore, the June 1994 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, the Board notes that a June 1994 VA general medical examination and August 1994 VA skin examination, conducted for pension purposes, were associated with the claims file subsequent to the issuance of the June 1994 rating decision.  The June 1994 and August 1994 VA examinations revealed the Veteran's reported history with respect to the nature and onset of his skin condition, results of a physical examination revealing no current skin symptomatology, and diagnoses of status post furuncle or arthropod bite and post-inflammatory hyperpigmentation.  However, as such examination reports failed to show a new diagnosis of a skin disorder or relate such to the Veteran's military service, the Board finds that such are not new and material.  Therefore, 38 C.F.R. 
§ 3.156(b) is inapplicable in the instant case and the June 1994 rating decision is final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board notes that the Veteran submitted duplicates of some of his service records; however, no new service records were associated with claims file since the issuance of the June 1994 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO reopened the claim and denied the claim on the merits in the December 2008 rating decision on appeal.  Regardless of the RO's actions, the Board must make the threshold preliminary determination on whether new and material evidence has been submitted before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Since the June 1994 decision, VA has received VA treatment records dated from October 1986 through April 2006 that show treatment for various skin conditions, and several statements from the Veteran in which he states his skin condition is related to his herbicide exposure.

Since the prior final denial in June 1994, records showing additional diagnoses of a skin disorder have been received.  In this regard, at the time of such decision, the medical evidence showed findings of insect bites and furunculosis in the face, neck, and chest.  However, since such time, evidence demonstrating additional diagnoses of a skin disorder, to include tinea, warts on the face, seborrheic keratosis, dermatitis stasis, and eczema, has been received.  In light of the Veteran's acknowledged herbicide exposure, and the additional diagnoses of a skin disorder, the Board finds that such triggers the Secretary's duty to assist by providing a medical examination and opinion.  See Shade, supra.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a skin condition.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a skin condition is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a skin condition is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a skin disorder as well as the remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the Veteran's application to reopen a claim for service connection for a nervous condition, the Board finds that a remand is necessary in order to ensure compliance with the VCAA notice provisions as articulated in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, such claim was previously denied in a June 1994 rating decision, but the August 2008 VCAA letter only addressed the underlying service connection claim and did not notify the Veteran of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence) or identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Therefore, a remand is necessary in order to provide the Veteran proper VCAA notice consistent with Kent, supra.
 
Pertinent to the issues of entitlement to service connection for a skin disorder and hemorrhoids, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of such disorders, to include whether such are related to his in-service exposure to herbicides.  

In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As indicated previously, the Veteran's DD-14 documents that the Veteran served in Vietnam from March 1969 to March 1970.

If a Veteran is exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders; however, the Veteran's diagnosed skin disorders and hemorrhoids are not included on such list.  38 C.F.R. 
§ 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Therefore, while the Veteran is not entitled to presumptive service connection for his skin disorder and hemorrhoids based on exposure to herbicides, the Board finds that a VA examination is necessary in order to determine whether such disorders are directly related to his in-service herbicide exposure.   

Finally, relevant to all of the claims on appeal, in March 2008, the Veteran identified VA treatment from 1986 through 2008.  Additionally, in August 2008, he indicated that additional evidence was available through the VA Hospital.  In the December 2008 rating decision and the October 2009 statement of the case, the RO lists as evidence, VA treatment records dated from September 1986 through September 9, 2008.  The Board observes the most recent treatment records associated with the claims file are dated through April 2006.  A review of the Virtual VA claims processing system also does not reveal any additional VA treatment records.  As VA medical records are constructively of record and must be obtained, a remand is necessary in order to VA treatment records from the San Juan facility dated from April 2006 to the present, to specifically include those referenced in the December 2008 rating decision and the October 2009 statement of the case, but not of record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice in compliance with Kent, supra, as relevant to his application to reopen his previously denied claim for service connection for a nervous condition, characterized as a dependent personality disorder, other than PTSD. 

2.  Obtain all VA treatment records from the San Juan VA facility dated from April 2006 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the above development has been completed and all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin disorder and hemorrhoids.  The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

(A)  The examiner should identify all current diagnosis of hemorrhoids and skin disorders.  The examiner should reconcile any diagnoses with those already of record.

(B)  For hemorrhoids and all diagnosed skin disorders, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his acknowledged in-service herbicide exposure.

Any opinions offered must be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


